NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            06-DEC-2021
                                            10:04 AM
                                            Dkt. 28 OGMD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

              STATE OF HAWAI#I, Plaintiff-Appellee, v.
                GARY R. GADIENT, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
           (CASE NOS. 2CPC-XX-XXXXXXX and 2CPC-XX-XXXXXXX)


              ORDER GRANTING MOTION TO DISMISS APPEAL
  (By:   Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of Defendant-Appellant Gary R. Gadient's
(Gadient) November 8, 2021 Motion to Dismiss Appeal, the papers
in support, and the record, it appears that (1) the appeal has
been docketed; (2) Gadient seeks to dismiss the appeal;
(3) attached to the motion is Gadient's declaration showing he
understands the consequences of voluntary dismissal, consistent
with Hawai#i Rules of Appellate Procedure (HRAP) Rule 42(c); and
(4) dismissal is authorized by HRAP Rule 42(b) and (c).
          Therefore, IT IS HEREBY ORDERED that the motion is
granted, and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, December 6, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge